IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-30604
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JIMMY WATSON,
                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 95-CR-240-ALL-D
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jimmy Watson, federal prisoner # 24759-034, appeals from the

district court’s order denying his request for the production at

government expense of his criminal trial transcript and records

of other proceedings in his criminal case.     He has also filed a

motion for authority to file an out-of-time reply brief, which

motion is GRANTED.

     Watson is not entitled to free copies of his trial records

solely because he is indigent or because he desires to prepare a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30604
                                  -2-

petition seeking collateral relief.     Cf. Smith v. Beto, 472 F.2d

164, 165 (5th Cir. 1973); United States v. MacCollum, 426 U.S.

317, 324-25 (1976)(§ 2255 case).     He is required to demonstrate

that the transcript is necessary for the proper disposition of

his claims.   Harvey v. Andrist, 754 F.2d 569, 571 (5th Cir.

1985).   In the motion he filed in the district court, however,

Watson failed to identify any issues for which a transcript was

needed to prepare pleadings with which to raise such claims in a

collateral proceeding.    And, this court will not consider issues

raised for the first time on appeal.     See Leverette v. Louisville

Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     Watson’s motion reflects that he was seeking to review the

trial court record to determine pertinent dates and identify

witnesses and trial testimony so as to assert postconviction

claims through the use of some in innominate procedural vehicle.

Watson is not entitled to conduct a “fishing expedition” to

locate possible errors.     Cf. Jackson v. Estelle, 672 F.2d 505,

506 (5th Cir. 1992).     In addition, Watson’s arguments, made for

the first time on appeal, reflect that his knowledge of his

claims is sufficient to enable him to seek collateral relief

without obtaining a transcript.

     Watson’s claims have no arguable merit.    His appeal is

DISMISSED as frivolous.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.